DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 5 are amended. Claims 2-4 and 12-13 are cancelled. Claims 1 and 5-11 are presently examined.

Applicant’s arguments regarding the objections to the drawings have been fully considered and are persuasive. The objections of 3/26/2021 are withdrawn.

Applicant’s arguments regarding the rejection under 35 USC 112(a) have been fully considered and are persuasive. The rejection of 3/26/2021 is overcome.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 3/26/2021 are overcome.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, applicant’s specification fails to provide sufficient support for the newly presented limitation “the third main body is configured to divert e-liquid droplets condensed on the atomizer base aerosol passage back into the atomization base” (lines 30-32). The specification states that the second main body is configured to diver the e-liquid droplets but is silent as to the third main body [0052]. The limitation therefore fails to comply with the written description requirement. Claims 5-11 do not comply with the written description requirement by dependence. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being obvious over Li (US 10,070,668) in view of Liu (US 2014/0216450, hereafter referred to as Liu ‘450) and Huang (US 2015/0351454) and Thorens (US 2013/0306065).

Regarding claim 1, Li discloses an electronic cigarette having a replacable atomizing unit (abstract) having an e cigarette housing (figure 8, reference numeral 301), which is considered to meet the claim limitation of an e cigarette main body, with a mouthpiece (column 4, lines 66-67, column 5, lines 1-11, figure 8, reference numeral 303) connected to an air pipe (figure 9, reference numeral 309), which is considered to meet the claim limitation of a main aerosol passage, and a liquid chamber that is in communication with the atomizing unit and mouthpiece (column 5, lines 12-26, figure 9, reference numeral 307), which is considered to meet the claim limitation of a liquid storage tank. The liquid chamber is configured for storing tobacco liquid (column 8, lines 1-8). The mouthpiece is located at the top of the device, and the air tube open to the atomizing unit in the lower part of the device (figure 9).

Regarding (a), Liu ‘450 teaches an electronic cigarette in which the positive and negative ends of an electric heater coil are connected to positive and negative electrodes of a battery to provide power to produce smoke when the cigarette is smoked [0059].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heating element of Li with the positive and negative ends of Liu ‘450. One would have been motivated to do so since Liu ‘450 teaches forming a circuit using positive and negative electrodes.
Regarding (b), Huang teaches an atomizer for an electronic cigarette having an atomizing cup connecting base that is interested with an external tube wall with a an embedded atomizing cup sealing circle at the connection site ([0028], figure 5, reference numeral 7).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sealing bottom cover of Li with the embedded sealing circle of Huang. One would have been motivated to do so since Li teaches a bottom cover that forms a seal of an electronic cigarette and Huang teaches an electronic cigarette having a junction between two components that are sealed using an embedded sealing circle. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding (d), Thorens teaches an aerosol generating system [0001] having an impactor plate that disrupts airflow to collect droplets of liquid being formed from the aerosol forming substrate to prevent them from being collected on the ([0096], figure 8, reference nuemral 805) having capillary material that retains the liquid droplets and recycles them [0097] to the capillary wick to reduce wastage [0101].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the narrow portion of Li with the impactor of Thorens. One would have been motivated to do so since Thorens teaches an impactor that collects and recycles liquid droplets to reduce wastage.

Regarding claim 4, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that a silicone ring is located above the heating element to prevent liquid leakage (column 3, lines 46-67, figure 4, reference numeral 108). Modified Li does not explicitly teach the sealing ring located inside the tube.
 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 5, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that the ends of the heating element are connected to wires that lead to an electrode sleeve (column 5, lines 47-53, figure 10, reference numeral 3022), which is considered to meet the claim limitation of a first conductor connected to the holding base. A contact electrode is located in the center of the device (column 5, lines 47-53, figure 10, reference numeral 320), which is considered to meet the claim limitation of an inner electrode connected to a second conductor. It is evident that the electrode is connected to a conductor located in the center of the device or it would not be an electrode, and that the two conductors have different shapes. The conductors must be electrically connected to the heating element since the power supply is electrically connected to the heater (column 6, lines 9-17). Modified Li does not explicitly teach the different electrodes connected to the different poles.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the electrodes to the respective battery poles. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 6, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that the outer holder is made from a metallic material and an inner tube is made from metal. The tubes are separated by an insulating ring to insulate the holder (column 4, lines 5-11). Modified Li does not explicitly teach the insulating ring between the inner tube electrode and the holding base.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the insulating of Li with the inner tube electrode and holder of Li. One would have been motivated to do so since Li teaches an insulating ring that insulates two parts from each other.

Regarding claim 8, Li discloses that the wire travels between the sides of the holding base (figure 9), which is considered to meet the claim limitation of a wire storage groove.

Regarding claim 9, Li discloses that the device has an assembling holder which is detachably engaged to the main body (column 5, lines 27-46, figure 9, reference numeral 302), which is considered to meet the claim limitation of a connecting base.

Regarding claim 10, Li discloses that the atomizing unit is located in a cavity of the electronic cigarette (figure 9).

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Li (US 10,070,668) in view of Liu (US 2014/0216450, hereafter referred to as Liu ‘450) and Huang (US 2015/0351454) and Thorens (US 2013/0306065) as applied to claim 6 above, and further in view of Liu (US 9,254,007, hereafter referred to as Liu ‘007).

Regarding claim 7, modified Li teaches all the claim limitations as set forth above. Modified Li does not explicitly teach a structure holding the heating wire.
Liu ‘007 teaches a heating wire for an electronic cigarette that is clamped on both ends (column 3, lines 31-43) to fix it in position (column 6, lines 1-22), which is considered to meet the claim limitation of a mounting component.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heating element of Li with the clamping of Liu ‘007. One would have been motivated to do so since Liu ‘007 teaches clamping to fix a heating element in position.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Li (US 10,070,668) in view of Liu (US 2014/0216450, hereafter referred to as Liu ‘450) and Huang (US 2015/0351454) and Thorens (US 2013/0306065) as applied to claim 9 above, and further in view of Chen (US 9,943,109).

Regarding claim 11, modified Li teaches all the claim limitations as set forth above. Modified Li does not explicitly teach an elastic ring between the connecting base and the holding base.
Chen teaches an electronic cigarette having a first elastic sealing ring that prevents e liquid from leaking through a gap in the body and prevents a cartridge from coming out of a fixing element during use through its elastic force (column 9, lines 53-60).


Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that there is no groove in widened middle portion of Li, (b) that Li does not disclose a third main body diverting condensed e-liquid droplets, and (c) that the cited references do not teach the claimed locations of sealing parts.
Regarding (a) Li discloses that the open end of the atomizing unit does have a groove in it (figure 5, reference numeral 2011). The groove accommodates a porous ceramic rod (figure 5, reference numeral 204) having a heating coil wrapped around it (column 4, lines 33-54, figure 6, reference numeral 207). The coil, which is considered to meet the claim limitation of a heating unit, must be located inside the atomizing unit of Li since figure 5 of Li shows the porous ceramic rod located within the open end of the atomizing unit.
Regarding (b), applicant’s arguments do not address the teachings of Thorens as set forth above. 
Regarding (c), one of ordinary skill in the art would recognize that providing seals is a generally beneficial to almost any item. They help prevent any leaks that may occur from damaging the entire device, which could damage electrical systems or result in e liquid loss and seepage to the exterior of the device. It would therefore have been obvious, in light of the teachings of Huang regarding seals, to place a seal at almost any point of the device to stop any leakage that may occur.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747